CARRICO, C.J.,
dissenting.
I agree with the majority that Sections 8 and 9 of Article VIII of the Virginia Constitution should be read together, but I would reach the opposite result. I think that consent granted pursuant to Section 8 is commensurate with a franchise granted pursuant to Section 9. In other words, a Section 8 consent cannot outlive a Section 9 franchise, whose life span cannot exceed forty years. Yet,the majority would give perpetual life to the consent granted in the 1951 franchise, which died a natural death in 1977.
Culpeper v. Vepco is inapposite. All Culpeper settles is that a utility which operates in a portion of a county does not need consent to continue operating when the portion is annexed to a municipality. Obviously, a different factual situation is presented here.
*356Furthermore, I know of no basis, and the majority cites none, for saying that Luray must accept Potomac Edison’s bid and award it a franchise. This in my opinion is an unwarranted usurpation of the legislative discretion vested in Luray’s council.
I would affirm the judgment of the trial court.